Title: To Benjamin Franklin from William Henly, [28 October? 1772]
From: Henly, William
To: Franklin, Benjamin


Sir:
Wednesday 2 OClock [October 28, 1772?]
I have this morning received the [enclosed] Letter from a friend at Lewes, and though it may contain nothing that is new or very material, yet I take the liberty of sending it to you thinking it may employ a few leisure minutes if you have any such. I this morning left at Mr. Nairnes a drawing for an instrument to shew your beautiful experiments with the point. I think I have given it every convenience you can wish, and in as simple a manner as possible. In short I flatter my self that it will meet with your approbation, as I think I have much improved upon the sketch I produced last night at your house.

I hope Sir you will some day give me leave to take a copy of your experiments and observations, which are certainly exceedingly clear and satisfactory and such as I cannot but think will prove really beneficial to the public. I have the Honour to be Dr. Franklins obliged and very Humble Servant
W Henly
 
Addressed: To / Dr. Franklin / Craven-street / Strand
